As filed with the Securities and Exchange Commission on February 26, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21943 Cadogan Opportunistic Alternatives Fund, LLC (Exact name of registrant as specified in charter) 149 Fifth Avenue, 15th Floor, New York, NY10010 (Address of principal executive offices) (Zip code) Michael Waldron 149 Fifth Avenue, 15th Floor, New York, NY10010 (Name and address of agent for service) 212-585-1600 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:December 31, 2007 Item 1. Schedule of Investments. Cadogan Opportunistic Alternatives Fund, LLC Schedule of Investments December 31, 2007 (Unaudited) Shares or Value Principal Amount (in US Dollars) Liquidity INVESTMENTS IN U.S. LIMITED PARTNERSHIPS - 57.59%* Dedicated Short Bias - Short Equity - 3.32%* Arcas Fund II, LP 640,000 734,799 Quarterly Dialectic Antithesis Partners, LP 640,000 650,527 Quarterly 1,385,326 Event Driven - Distressed - 11.36%* Contrarian Capital Fund I, LP 1,600,000 1,527,621 Annually Mast Credit Opportunities, LP 1,600,000 1,745,849 Quarterly Matlin Patterson Distressed Opportunities Fund, LP 1,600,000 1,466,500 Semi-Annually 4,739,970 Long Short Equity - General - 22.21%* Concentric European Fund (US), LLC 1,280,000 1,081,144 Quarterly Enso Global Equities Levered Partnership, LP - Class A 500,000 532,412 Quarterly Enso Global Equities Partnership, LP 960,000 987,288 Quarterly Epic Canadian Long Short Fund, LP 1,300,000 1,363,796 Monthly J-K Navigator Fund, LP 1,280,000 1,068,897 Quarterly NE Asia Value Onshore Partners, LP 1,280,000 1,135,535 Quarterly Soundpost Capital, LP 1,600,000 1,479,639 Quarterly Sprott Capital, LP 1,300,000 1,617,670 Monthly 9,266,381 Long Short Equity - Sector - 20.70%* Aria Select Consumer Fund, LP 960,000 993,893 Monthly BP Capital Energy Equity Fund II, LP 1,280,000 1,459,431 Quarterly Coeus Capital, LP 1,400,000 1,494,814 Quarterly Longbow Infrastructure, LP - Class B 1,400,000 1,455,526 Quarterly Sio Partners, LP 1,600,000 1,815,599 Quarterly Vardon Continuum Fund, LP 1,600,000 1,417,557 Quarterly 8,636,820 TOTAL INVESTMENTS IN U.S. LIMITED PARTNERSHIPS (Cost $23,820,000) 24,028,497 REPURCHASE AGREEMENTS - 41.97%* US Bank Repurchase Agreement, 3.350%, dated 12/31/2007, due 01/02/2008, repurchase price $17,513,094a 17,511,586 17,511,586 TOTAL REPURCHASE AGREEMENTS (Cost $17,511,586) 17,511,586 Total Investments(Cost $41,331,586) - 99.56%* 41,540,083 Other Assets in Excess of Liabilities - 0.44%* 184,505 TOTAL NET ASSETS - 100.00%* $ 41,724,588 Footnotes *Percentages are stated as a percent of net assets. a Collateralized by mortgage-backed securities. The cost basis of investments for federal income tax purposes at December 31, 2007 was as follows*: Cost of Investments $41,331,586 Gross unrealized appreciation 1,271,604 Gross unrealized depreciation (1,063,107) Net unrealized appreciation $208,497 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Cadogan Opportunistic Alternatives Fund, LLC By (Signature and Title) /s/ Michael Waldron Michael Waldron, President Date February 26, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Michael Waldron Michael Waldron, President Date February 26, 2008 By (Signature and Title) /s/ Matthew Jenal Matthew Jenal, Treasurer Date February 26, 2008
